DENY and Opinion Filed March 22, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00098-CV

                    IN RE EDWARD THOMPSON, Relator

          Original Proceeding from the 366th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 366-80391-2021

                        MEMORANDUM OPINION
                   Before Justices Schenck, Nowell, and Garcia
                            Opinion by Justice Garcia
      In his February 11, 2021 petition for writ of mandamus, relator seeks a writ

of mandamus requiring the trial court to show evidence of its jurisdiction and

compelling the court to clarify evidence, among other things. Because relator has

not submitted a record, we deny the petition because we are unable to conduct a

meaningful review of his claims. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1).




                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE

210098F.P05